DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic Device and Method for Changing Modes via Multiple Displays” or a title more indicative of the claimed subject matter.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 4, line 15 – “…exclusive…” should read “…exclusively …”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Input sensing component in claims 11 and 20
**The component disclosed above has been interpreted as tied to the structure of an eye tracking camera as disclosed in the originally filed specification at least on paragraph [0051].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (CN 105980976 A, hereinafter referenced “Cha”) in view of Liu (CN 210038600 U, hereinafter referenced “Liu”).


In regards to claim 1. Cha discloses an electronic device (Cha, paragraph [0012]), comprising: 
-a first display panel which is transparent and has a first display area (Cha, paragraph [0104]; Reference discloses the display 150 may include, for example, a first display 151 and a second display 152 . The second display 152 may include a transparent display area 153, for example); 
-a second display panel having a second display area, wherein the first display panel is movable with respect to the second display panel (Cha, paragraph [0139]; Reference discloses by rotating at least one of the first body part 211 and the second body part 213, the relative position between the first body part 211 and the second body part 213 can be changed. The second display 214 may be arranged to at least partially overlap the first display 212 , may be arranged parallel to the first display 212 , or may be arranged at a certain angle to the first display 212. Rotating display indicates first display panel moveable in relation the second); 
-and a processor (Cha, paragraph [0104]; Reference display control module 170 included as part of logic executed by processor 120) electrically connected to the first display panel and the second display panel, the processor being configured to switch between a plurality of display modes based on relative positioning of the first display panel and the second display panel, and to provide video signals to the first display panel and the second display panel based on a current display mode (Cha, paragraph [0105]; Reference at [0105] discloses the display control module 170 (i.e. processor electrically connected) may adjust at least one property of the first display 151 and the second display 152…the display control module 170 may adjust the transparency of the transparent display area 153 to a stage of level 0 to 10. According to an embodiment, according to the relative positions of the first display 151 and the second display 152 , when at least a part of the first display 151 overlaps the transparent display area 153 , the information displayed on the first display 151 can be seen through the transparent display area 153 at least part of it. Display modes interpreted as the different properties for display); 
-wherein the processor is configured to execute a stereoscopic display mode when the first display panel is parallel to the second display panel and faces the second display area (Cha, paragraphs [0272] and [0279]; Reference at [0272] discloses the first display and the second display are arranged to overlap each other so that a plurality of physical layers can be formed.. For example, the visual effects are implemented by utilizing a combination of visual representations of each of the multiple physical layers; Paragraph [0279] discloses since the first information and the second information are passed through each display by a method of overlapping and displaying the information (e.g., 3D red/blue method), an additional filter (e.g., a polarizing filter) is used in each display. Visual effects based on layering or depth interpreted as the stereoscopic display mode); 
-wherein the processor is configured to execute an augmented reality display mode when an angle between the first display panel and the second display panel is between 0 and 180 degrees, exclusive (Cha, paragraphs [0383]-[0384]; Reference at [0383] discloses the electronic device 1301 (e.g., the electronic device 101 ) may include a plurality of displays including at least a first display 1302 and a second display 1312. The second display 1312 may include, for example, a transparent display area 1314, and according to the relative position between the first display 1302 and the second display 1312, at least a portion of the information displayed on the first display 1302 may be formed through the transparent display area 1314 see. In the transparent display area 1314, transparency adjustment may be possible. Paragraph [0384] discloses referring to FIG. 13 , the electronic device may implement augmented reality by displaying second information related to the first information 1316 that is transmitted and seen through the transparent display area when the cover of the electronic device 1301 is opened. Fig. 13 illustrates both displays in an extended state while performing the AR mode thus the angle is greater than 0 and below 180 degrees); 

Cha does not explicitly disclose but Liu teaches
-wherein the processor is configured to execute a dual display mode when the first display area of the first display panel and the second display area of the second display panel are oriented away from each other (Liu, paragraph [0050]; Reference discloses the embodiment of the present invention provides a dual-screen different display foldable tablet computer, the tablet computer includes: a first display screen, a second display screen and a processing module. The rotating shaft or hinge is connected, and is unfolded or closed through the rotating shaft or hinge; a communication cable is arranged in the rotating shaft or hinge, and the first display screen and the second display screen are connected to the processing module through the communication cable. The invention has the following advantages: the joint use of dual screens can be realized through rotation, and the user experience is improved).
Cha and Liu are combinable because they are in the same field of endeavor regarding multi-display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronic device of Cha to include the dual screen different display foldable tablet features of Liu in order to provide the user with a system for forming a transparent display area on at least one display among a plurality of displays and performing control to allow showing or hiding pf information on the opposite display as taught by Cha while incorporating the dual screen different display foldable tablet features of Liu  allowing for joint use of dual screen for full 360 rotation via a hinge and processing module for enabling various display modes thus improving the user experience, applicable to dual display systems such as those taught in Cha. 

In regards to claim 3. Cha in view Liu in teach the electronic device of claim 1.
Cha further discloses 
-wherein under the augmented reality display mode, the first display panel is configured to display one or more graphical items overlapped on an environmental background (Cha, Fig. 13 and paragraph [0384]; Reference discloses the electronic device may implement augmented reality by displaying second information related to the first information 1316 that is transmitted and seen through the transparent display area when the cover of the electronic device 1301 is opened (i.e. overlapped on environmental background). As shown in Fig. 13, the second information 1318 is overlaid on the second display 1312 to achieve the effect of augmented reality).  

In regards to claim 4. Cha in view Liu in teach the electronic device of claim 3.
Cha further discloses
-wherein the second display panel is a touch display panel, under the augmented reality display mode, the second display panel is configured to display an operating interface to be operated by a user to provide an input instruction signal, the processor is configured to receive the input instruction signal and to provide the video signals to the first display panel based on the input instruction signal (Cha, paragraph [0311]; Reference at [0311] discloses when at least a portion of the second display 1012 (e.g., the transparent display area) covers the first display 1002, the electronic device 1001 may detect a touch input related to at least a portion of the second display 1012 (e.g., the transparent display area) , at least one of gesture input or proximity input. At least one of touch input, gesture input, or proximity input may be performed by a part of the user's body (e.g., finger 1030 ) or another object (e.g., electronic pen 1032 ). According to an embodiment, the electronic device 1001 may control the transparent display area 1014 and the second display 1012 and also the first display 1002 based on user input (e.g., finger 1030 , gesture or electronic pen 1032 ) related to the transparent display area 1014 .The electronic device 1001 may adjust properties of the first display 1002 or may determine information to be displayed on the first display 1002 and A function or application executed in the first display 1002. Thus its interpreted that in the augmented reality display mode, instructions may also be entered via the first display 1012).  

In regards to claim 5. Cha in view Liu in teach the electronic device of claim 1.
Cha does not explicitly disclose but Liu teaches
-wherein under the dual display mode, the first display panel is configured to display a first user interface and the second display panel is configured to display a second user interface (Liu, paragraph [0055]; Reference discloses when the first display screen and the second display screen are rotated 360° through the rotating shaft or hinge, the magnetic attraction modules are attracted to each other, so that the first display screen and the second display screen are attracted to each other and become a "double-sided screen" to meet the needs of more User usage scenarios, such as multi-person conference presentations, etc. (interpreted as providing multiple user interfaces for each display).  

In regards to claim 6. Cha in view Liu in teach the electronic device of claim 1.
Cha further discloses
-wherein the first display panel is rotatably connected to the second display panel via a hinge, the first display panel is configured to rotate between a first position and a second position, when the first display panel is at the first position, the first display panel is 26parallel to the second display panel and faces the second display area, when the first display panel is at the second position, the first display area and the second display area are oriented away from each other (Cha, paragraph [0139]; Reference discloses the folder connecting portion 215 is coupled to each of the first body portion 211 and the second body portion 213 by a hinge to allow the first body portion 211 and the second body portion 213 to be relative to the folder connecting portion 215 rotate independently. Thus it is interpreted that the first body section 211 and the second body section 213 may be rotated 0-360 degrees by the hinge to achieve oriented away from each other layout).   

In regards to claim 7. Cha in view Liu in teach the electronic device of claim 1.
Cha further discloses
-wherein the first display panel is a flexible display panel and is bendable to a first position and a second position, when the first display panel is at the first position, the first display panel is parallel to the second display panel and faces the second display area, when the first display panel is at the second position, the first display area and the second display area are oriented away from each other (Cha, paragraph [0330]; Reference discloses the first display 1002 and the second display 1012 are connected to each other so that they can configure one flexible display module. According to an embodiment, when at least a partial area of the flexible display module is bent, the electronic device 1001 may detect the bending degree by using a sensor functionally connected to the electronic device 1001 and may control the display of the flexible display module based on the bending degree. As discussed for the claim 6 rejection it is interpreted that the first body section 211 and the second body section 213 may be rotated 0-360 degrees by the hinge to achieve oriented away from each other layout).  

In regards to claim 8. Cha in view Liu in teach the electronic device of claim 1.
Cha further discloses
-further comprising: a stand rotatably mounted on the second display panel and comprising at least one first electrical contact; wherein the second display panel comprises at least one second electrical contact, the second electrical contact is located on a side of the second display panel away from the second display area, wherein the first display panel is configured to be installed on the stand and connected to the first electrical contact, or the first display panel is configured to be installed on the side of the second display panel away from the second display area and connected to the second electrical contact (Cha, paragraphs [0139] and [0140]; References at [0139] discloses the folder connecting portion 215 is coupled to each of the first body portion 211 and the second body portion 213 by a hinge to allow the first body portion 211 and the second body portion 213 to be relative to the folder connecting portion 215 rotate independently. By rotating at least one of the first body part 211 and the second body part 213, the relative position between the first body part 211 and the second body part 213 can be changed. Paragraph [0140] discloses Information related to hinge coupling may be converted by internal components of electronic device 210 (e.g. display control module 170 ) into signals related to control of first display 212 and/or second display)).  

In regards to claim 9. Cha in view Liu in teach the electronic device of claim 1.
Cha further discloses
-further comprising: an angle detector configured to provide an angle signal, the angle signal being indicative of an angle between the first display panel and the second 27display panel, wherein the processor is electrically connected to the angle detector and is configured to switch between the display modes based on the angle signal (Cha, paragraphs [0327] and [0329]; Reference at [0327] discloses the electronic device 1001 may be connected to a cover 1010 including a second display 1012. For example, an angle detection sensor 1019 (e.g., an angle detection sensor, an ambient light sensor, or a hole sensor) for detecting a connection angle between the electronic device 1001 and the cover 1010 is mounted on at least a part of the electronic device 1001 or the cover 1010 (e.g., an angle detection sensor, an ambient light sensor, or a hole sensor) connection part 1018). Paragraph [0329] discloses the electronic device 1001 may display through the first display or the transparent display corresponding to the corresponding opening degree based on the opening degree (e.g., angle, opening state or ratio) of the cover 1010 detected through the angle detection sensor 1019).  

In regards to claim 10. Cha in view Liu in teach the electronic device of claim 1.
Cha further discloses
-wherein the first display panel keeps a gap to the second display area when the first display panel rests on top of the second display panel (Cha, paragraph [0141]; Reference at [0141] discloses the buffer member may be formed of an elastic material. When the first display 212 and the transparent display area 216 are arranged to overlap each other, the buffer member may be arranged on at least a part of the surfaces between the first display 212 and the transparent display area 216 that face each other. The buffer member may minimize impact or damage caused by contact or collision between the first display 212 and the transparent display area 216 . Additionally, the buffer member may maximize the 3D effect by maintaining a constant interval between the first display 212 and the transparent display area 216).  

In regards to claim 11. Cha discloses an electronic device (Cha, paragraph [0012]).
-comprising: a first display panel which is a transparent display panel (Cha, paragraph [0104]; Reference discloses the display 150 may include, for example, a first display 151 and a second display 152 . The second display 152 may include a transparent display area 153, for example); 
-a second display panel, wherein the first display panel is movable with respect to the second display panel (Cha, paragraph [0139]; Reference discloses by rotating at least one of the first body part 211 and the second body part 213, the relative position between the first body part 211 and the second body part 213 can be changed. The second display 214 may be arranged to at least partially overlap the first display 212 , may be arranged parallel to the first display 212 , or may be arranged at a certain angle to the first display 212. Rotating display indicates first display panel moveable in relation the second);  an input sensing component configured to provide an operation signal in response to a user action (Cha, paragraph [0311]; Reference at [0311] discloses the electronic device 1001 may detect at least one of a touch input, a gesture input, or a proximity input); 
-and a processor electrically connected to the input sensing component, the first display panel and the second display panel, the processor being configured to switch between a plurality of display modes based on the operation signal, and to provide video signals to the first display panel and the second display panel based on a current display mode (Cha, paragraph [0105]; Reference at [0105] discloses the display control module 170 (i.e. processor electrically connected to input sensing component or display) may adjust at least one property of the first display 151 and the second display 152…the display control module 170 may adjust the transparency of the transparent display area 153 to a stage of level 0 to 10. According to an embodiment, according to the relative positions of the first display 151 and the second display 152 , when at least a part of the first display 151 overlaps the transparent display area 153 , the information displayed on the first display 151 can be seen through the transparent display area 153 at least part of it. Display modes interpreted as the different properties for display), 
-wherein the display modes comprise a stereoscopic display mode, an augmented reality display mode Cha, Fig. 13 and paragraphs [0272], [0279], {0383], and [0384]; Reference at [0272] discloses the first display and the second display are arranged to overlap each other so that a plurality of physical layers can be formed. Paragraph For example, the visual effects are implemented by utilizing a combination of visual representations of each of the multiple physical layers for example, the first information and the second information are a 3D polarization method using additional filters in each display region by a 3D red/blue method that overlaps and displays the information. [0279] discloses since the first information and the second information are passed through each display by a method of overlapping and displaying the information (e.g., 3D red/blue method), an additional filter (e.g., a polarizing filter) is used in each display. Visual effects based on layering or depth interpreted as the stereoscopic display mode.  FIG. 13 is a diagram of providing augmented reality content by using a transparent display region in an electronic device according to various embodiments of the present disclosure. The electronic device 1301 may include a plurality of displays including at least a first display 1302 and a second display 1312. The second display 1312, for example, may include a transparent display area 1314, and depending on the relative position between the first display 1302 and the second display 1312, at least a portion of the information displayed on the first display 1302 may be formed to be visible through the transparent display area 1314 (interpreted as augmented reality mode)).  
Cha does not explicitly disclose but Liu teaches
-and a dual display mode (Liu, paragraph [0055]; Reference discloses when the first display screen and the second display screen are rotated 360° through the rotating shaft or hinge, the magnetic attraction modules are attracted to each other, so that the first display screen and the second display screen are attracted to each other and become a "double-sided screen")

In regards to claim 13. Cha in view Liu in teach the electronic device of claim 11.
Cha further discloses
-wherein under the augmented reality display mode, the first display panel is configured to display one or more graphical items overlapped on an environmental background (Cha, Fig. 13 and paragraph [0384]; Reference discloses the electronic device may implement augmented reality by displaying second information related to the first information 1316 that is transmitted and seen through the transparent display area when the cover of the electronic device 1301 is opened (i.e. overlapped on environmental background). As shown in Fig. 13, the second information 1318 is overlaid on the second display 1312 to achieve the effect of augmented reality).

In regards to claim 14. Cha in view Liu in teach the electronic device of claim 13.
Cha further discloses
-wherein the second display panel is a touch display panel, under the augmented reality display mode, the second display panel is configured to display an operating interface to be operated by a user to provide an input instruction signal, the processor is configured to receive the input instruction signal and to provide the video signals to the first display panel based on the input instruction signal (Cha, paragraph [0311]; Reference at [0311] discloses when at least a portion of the second display 1012 (e.g., the transparent display area) covers the first display 1002, the electronic device 1001 may detect a touch input related to at least a portion of the second display 1012 (e.g., the transparent display area) , at least one of gesture input or proximity input. At least one of touch input, gesture input, or proximity input may be performed by a part of the user's body (e.g., finger 1030 ) or another object (e.g., electronic pen 1032 ). According to an embodiment, the electronic device 1001 may control the transparent display area 1014 and the second display 1012 and also the first display 1002 based on user input (e.g., finger 1030 , gesture or electronic pen 1032 ) related to the transparent display area 1014 .The electronic device 1001 may adjust properties of the first display 1002 or may determine information to be displayed on the first display 1002 and A function or application executed in the first display 1002. Thus its interpreted that in the augmented reality display mode, instructions may also be entered via the first display 1012). 

In regards to claim 15. Cha in view Liu in teach the electronic device of claim 11.
Cha does not explicitly disclose but Liu teaches
-wherein under the dual display mode, the first display panel is configured to display a first user interface and the second display panel is configured to display a second user interface (Liu, paragraph [0055]; Reference discloses when the first display screen and the second display screen are rotated 360° through the rotating shaft or hinge, the magnetic attraction modules are attracted to each other, so that the first display screen and the second display screen are attracted to each other and become a "double-sided screen" to meet the needs of more User usage scenarios, such as multi-person conference presentations, etc. (interpreted as providing multiple user interfaces for each display).  

In regards to claim 16. Cha in view Liu in teach the electronic device of claim 11.
Cha further discloses
-wherein the first display panel has a first display area and the second display panel has a second display area, the first display panel is rotatably connected to the second display panel via a 29hinge, the first display panel is configured to rotate between a first position and a second position, when the first display panel is at the first position, the first display panel is parallel to the second display panel and faces the second display area, when the first display panel is at the second position, the first display area and the second display area are oriented away from each other (Cha, paragraph [0139]; Reference discloses the folder connecting portion 215 is coupled to each of the first body portion 211 and the second body portion 213 by a hinge to allow the first body portion 211 and the second body portion 213 to be relative to the folder connecting portion 215 rotate independently. Thus it is interpreted that the first body section 211 and the second body section 213 may be rotated 0-360 degrees by the hinge to achieve oriented away from each other layout).  

In regards to claim 17. Cha in view Liu in teach the electronic device of claim 11.
Cha further discloses
-wherein the first display panel has a first display area and the second display panel has a second display area, the first display panel is a flexible display panel and is bendable to a first position and a second position, when the first display panel is at the first position, the first display panel is parallel to the second display panel and faces the second display area, when the first display panel is at the second position, the first display area and the second display area are oriented away from each other (Cha, paragraph [0330]; Reference discloses the first display 1002 and the second display 1012 are connected to each other so that they can configure one flexible display module. According to an embodiment, when at least a partial area of the flexible display module is bent, the electronic device 1001 may detect the bending degree by using a sensor functionally connected to the electronic device 1001 and may control the display of the flexible display module based on the bending degree. As discussed for the claim 6 rejection it is interpreted that the first body section 211 and the second body section 213 may be rotated 0-360 degrees by the hinge to achieve oriented away from each other layout).  

In regards to claim 18. Cha in view Liu in teach the electronic device of claim 11.
Cha further discloses
-further comprising: a stand rotatably mounted on the second display panel and comprising at least one first electrical contact; wherein the second display panel has a second display area and at least one second electrical contact, the second electrical contact and the second display area are located on opposite sides of the second display panel, wherein the first display panel is configured to be installed on the stand and connected to the first electrical contact, or the first display panel is configured to be installed on a side of the second display panel away from the second display area and connected to the second electrical contact (Cha, paragraphs [0139] and [0140]; References at [0139] discloses the folder connecting portion 215 is coupled to each of the first body portion 211 and the second body portion 213 by a hinge to allow the first body portion 211 and the second body portion 213 to be relative to the folder connecting portion 215 rotate independently. By rotating at least one of the first body part 211 and the second body part 213, the relative position between the first body part 211 and the second body part 213 can be changed. Paragraph [0140] discloses Information related to hinge coupling may be converted by internal components of electronic device 210 (e.g. display control module 170 ) into signals related to control of first display 212 and/or second display)).  

In regards to claim 19. Cha in view Liu in teach the electronic device of claim 11.
Cha further discloses
-wherein the display modes further comprise a tablet mode, under the tablet mode, the processor instructs one of the first and second display panels to turn on and the other to turn off (Cha, paragraph [0264]; Reference discloses an electronic device may include a first display and a second display, the second display being arranged to display at least part of the information displayed by the first display when it is turned off with respect to the first display and to It displays another message when it is partially open relative to the first display. Having a first display on while the other is off can be interpreted as tablet mode display as it only provides for one screen to be operating at a given moment).  

In regards to claim 20. Cha in view Liu in teach the electronic device of claim 11.
Cha further discloses
-wherein the input sensing component comprises a button, a touch sensing component or an eye tracking camera (Cha, paragraph [0286]; Reference discloses camera sensor for recognizing motion, user’s face, gestures and DVS sensor).  


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Cha (CN 105980976 A) in view of Liu (CN 210038600 U) as applied to claims 1 and 11 above, and further in view of Wang (CN 103176644 A, hereinafter referenced “Wang”)

In regards to claim 2. Cha in view Liu in teach the electronic device of claim 1.
Cha and Liu does not disclose but Wang teaches
-wherein under the stereoscopic display mode, the first display panel is configured to display a first screen based on the video signals provided by the processor, the first screen comprises a plurality of light blocking stripes and a plurality of transparent regions, the light 25blocking stripes and the transparent regions are arranged in an interleaved manner and extend in a direction, the second display panel is configured to display a second screen based on the video signals provided by the processor, the second screen is partially exposed to a left eye of a user and is partially exposed to a right eye of the user through the transparent regions (Wang, paragraphs [0043] and [0045]; Reference at [0043] discloses in one embodiment, the second display panel 12 may be a monochrome transmissive liquid crystal display panel, a transparent Active-Matrix Organic Light-emitting Diode (AMOLED) panel. Paragraph [0045] discloses the second display panel 12 of the electronic device 1 is a parallax barrier panel. therefore, the processing module 100 of the electronic device 1 can drive the second display panel 12 to execute the stereoscopic display mode according to the first manual switching signal (as shown in FIG. 2B ), and can drive the second display panel 12 to execute the stereoscopic display mode according to the second manual switching signal Flat display mode (as shown in Figure 2A). For the principle of the parallax barrier technology, reference may be made to the related known technology, and no further description is given here. Interpreted as where in the stereoscopic display mode, wherein the first display panel displays a first display image based on an image signal provided by the processor, wherein the first display image comprises a plurality of light blocking stripes and transparent regions) and a plurality of transparent regions, wherein the bar light-blocking pattern and the transparent regions alternate and extend in a direction, wherein the second display panel displays second display images based on image signals provided by the processor, the second display images being staggered to both the left and right eyes of the user through the transparent regions)).  
Cha and Liu are combinable because they are in the same field of endeavor regarding multi-display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronic device of Cha to include the dual screen different display foldable tablet features of Liu in order to provide the user with a system for forming a transparent display area on at least one display among a plurality of displays and performing control to allow showing or hiding pf information on the opposite display as taught by Cha while incorporating the dual screen different display foldable tablet features of Liu  allowing for joint use of dual screen for full 360 rotation via a hinge and processing module for enabling various display modes thus improving the user experience, applicable to dual display systems such as those taught in Cha. 
Cha and Wang are also combinable because they are in the same field of endeavor regarding multi-display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronic device of Cha, in view of the dual screen different display foldable tablet features of Liu, to include the operation mode switching features of Wang in order to provide the user with a system for forming a transparent display area on at least one display among a plurality of displays and performing control to allow showing or hiding pf information on the opposite display as taught by Cha while incorporating the dual screen different display foldable tablet features of Liu  allowing for joint use of dual screen for full 360 rotation via a hinge and processing module for enabling various display modes. Further incorporating the operation mode switching features of Wang allows for dual display and touch operation features where mode switching is dependent upon detection of the user’s operational behavior, thus improving the user experience, applicable to dual display system’s such as those taught in Cha and Wang. 

In regards to claim 12. Cha in view Liu in teach the electronic device of claim 11.
Cha in view of Liu does not disclose but Wang teaches
-wherein under the stereoscopic display mode, the first display panel is configured to display a first screen based on the video signals provided by the processor, the first screen comprises a 28plurality of light blocking stripes and a plurality of transparent regions, the light blocking stripes and the transparent regions are arranged in an interleaved manner and extend in a direction, the second display panel is configured to display a second screen based on the video signals provided by the processor, the second screen is partially exposed to a left eye of a user and is partially exposed to a right eye of the user through the transparent regions (Wang, paragraphs [0043] and [0045]; Reference at [0043] discloses in one embodiment, the second display panel 12 may be a monochrome transmissive liquid crystal display panel, a transparent Active-Matrix Organic Light-emitting Diode (AMOLED) panel. Paragraph [0045] discloses the second display panel 12 of the electronic device 1 is a parallax barrier panel. therefore, the processing module 100 of the electronic device 1 can drive the second display panel 12 to execute the stereoscopic display mode according to the first manual switching signal (as shown in FIG. 2B ), and can drive the second display panel 12 to execute the stereoscopic display mode according to the second manual switching signal Flat display mode (as shown in Figure 2A). For the principle of the parallax barrier technology, reference may be made to the related known technology, and no further description is given here. Interpreted as where in the stereoscopic display mode, wherein the first display panel displays a first display image based on an image signal provided by the processor, wherein the first display image comprises a plurality of light blocking stripes and transparent regions) and a plurality of transparent regions, wherein the bar light-blocking pattern and the transparent regions alternate and extend in a direction, wherein the second display panel displays second display images based on image signals provided by the processor, the second display images being staggered to both the left and right eyes of the user through the transparent regions)).    
Cha and Wang are also combinable because they are in the same field of endeavor regarding multi-display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronic device of Cha, in view of the dual screen different display foldable tablet features of Liu, to include the operation mode switching features of Wang in order to provide the user with a system for forming a transparent display area on at least one display among a plurality of displays and performing control to allow showing or hiding pf information on the opposite display as taught by Cha while incorporating the dual screen different display foldable tablet features of Liu  allowing for joint use of dual screen for full 360 rotation via a hinge and processing module for enabling various display modes. Further incorporating the operation mode switching features of Wang allows for dual display and touch operation features where mode switching is dependent upon detection of the user’s operational behavior, thus improving the user experience, applicable to dual display system’s such as those taught in Cha and Wang. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (CN 105980976 A) in view of Liu (CN 210038600 U) in further view of Wang (CN 103176644 A).

In regards to claim 21. Cha discloses a method for controlling an electronic device (Cha, paragraph [0012]), 
-the electronic device comprising a processor (Cha, paragraph [0104]; Reference display control module 170 included as part of logic executed by processor 120), 
-a first display panel which is transparent (Cha, paragraph [0104]; Reference discloses the display 150 may include, for example, a first display 151 and a second display 152 . The second display 152 may include a transparent display area 153, for example), 

-and a second display panel, the first display panel being movable with respect to the second display panel, the processor being electrically connected to the first display panel and the second display panel (Cha, paragraph [0139]; Reference discloses by rotating at least one of the first body part 211 and the second body part 213, the relative position between the first body part 211 and the second body part 213 can be changed. The second display 214 may be arranged to at least partially overlap the first display 212 , may be arranged parallel to the first display 212 , or may be arranged at a certain angle to the first display 212. Rotating display indicates first display panel moveable in relation the second), the method comprising: 
-
-under an augmented reality display mode, instructing, by the processor, the first display panel to display one or more graphical items overlapped on an environmental background (Cha, Fig. 13 and paragraph [0384]; Reference discloses the electronic device may implement augmented reality by displaying second information related to the first information 1316 that is transmitted and seen through the transparent display area when the cover of the electronic device 1301 is opened (i.e. overlapped on environmental background). As shown in Fig. 13, the second information 1318 is overlaid on the second display 1312 to achieve the effect of augmented reality); 
-
Cha does not explicitly disclose but Liu teaches

-and 31under a dual display mode, instructing, by the processor, the first display panel to display a first user interface, and instructing, by the processor, the second display panel to display a second user interface (Liu, paragraph [0055]; Reference discloses when the first display screen and the second display screen are rotated 360° through the rotating shaft or hinge, the magnetic attraction modules are attracted to each other, so that the first display screen and the second display screen are attracted to each other and become a "double-sided screen" to meet the needs of more User usage scenarios, such as multi-person conference presentations, etc. (interpreted as providing multiple user interfaces for each display).  
Cha and Liu does not explicitly disclose but Wang teaches
-under a stereoscopic display mode, instructing, by the processor, the first display panel to display a plurality of light blocking stripes and a plurality of transparent regions, the light blocking stripes and the transparent regions being arranged in an interleaved manner and extending in a direction, and instructing, by the processor, the second display panel to display a screen, the screen being partially exposed to a left eye of a user and being partially exposed to a right eye of the user through the transparent regions (Wang, paragraphs [0043] and [0045]; Reference at [0043] discloses in one embodiment, the second display panel 12 may be a monochrome transmissive liquid crystal display panel, a transparent Active-Matrix Organic Light-emitting Diode (AMOLED) panel. Paragraph [0045] discloses the second display panel 12 of the electronic device 1 is a parallax barrier panel. therefore, the processing module 100 of the electronic device 1 can drive the second display panel 12 to execute the stereoscopic display mode according to the first manual switching signal (as shown in FIG. 2B ), and can drive the second display panel 12 to execute the stereoscopic display mode according to the second manual switching signal Flat display mode (as shown in Figure 2A). For the principle of the parallax barrier technology, reference may be made to the related known technology, and no further description is given here. Interpreted as where in the stereoscopic display mode, wherein the first display panel displays a first display image based on an image signal provided by the processor, wherein the first display image comprises a plurality of light blocking stripes and transparent regions) and a plurality of transparent regions, wherein the bar light-blocking pattern and the transparent regions alternate and extend in a direction, wherein the second display panel displays second display images based on image signals provided by the processor, the second display images being staggered to both the left and right eyes of the user through the transparent regions)); 
Cha and Liu are combinable because they are in the same field of endeavor regarding multi-display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronic device of Cha to include the dual screen different display foldable tablet features of Liu in order to provide the user with a system for forming a transparent display area on at least one display among a plurality of displays and performing control to allow showing or hiding pf information on the opposite display as taught by Cha while incorporating the dual screen different display foldable tablet features of Liu  allowing for joint use of dual screen for full 360 rotation via a hinge and processing module for enabling various display modes thus improving the user experience, applicable to dual display systems such as those taught in Cha. 
Cha and Wang are also combinable because they are in the same field of endeavor regarding multi-display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronic device of Cha, in view of the dual screen different display foldable tablet features of Liu, to include the operation mode switching features of Wang in order to provide the user with a system for forming a transparent display area on at least one display among a plurality of displays and performing control to allow showing or hiding pf information on the opposite display as taught by Cha while incorporating the dual screen different display foldable tablet features of Liu  allowing for joint use of dual screen for full 360 rotation via a hinge and processing module for enabling various display modes. Further incorporating the operation mode switching features of Wang allows for dual display and touch operation features where mode switching is dependent upon detection of the user’s operational behavior, thus improving the user experience, applicable to dual display system’s such as those taught in Cha and Wang. 

In regards to claim 22. Cha in view Liu in further view of Wang teach the method of claim 21.
Cha further discloses
-wherein the electronic device further comprises an angle detector electrically connected to the processor, and the method further comprises: detecting, by the angle detector, an angle between the first display panel and the second display panel; and switching between the stereoscopic display mode, the augmented reality display mode and the dual display mode, by the processor, based on the angle between the first display panel and the second display panel (Cha, paragraphs [0327] and [0329]; Reference at [0327] discloses the electronic device 1001 may be connected to a cover 1010 including a second display 1012. For example, an angle detection sensor 1019 (e.g., an angle detection sensor, an ambient light sensor, or a hole sensor) for detecting a connection angle between the electronic device 1001 and the cover 1010 is mounted on at least a part of the electronic device 1001 or the cover 1010 (e.g., an angle detection sensor, an ambient light sensor, or a hole sensor) connection part 1018). Paragraph [0329] discloses the electronic device 1001 may display through the first display or the transparent display corresponding to the corresponding opening degree based on the opening degree (e.g., angle, opening state or ratio) of the cover 1010 detected through the angle detection sensor 1019).  

In regards to claim 23. Cha in view Liu in further view of Wang teach the method of claim 21.
Cha further discloses
-wherein the electronic device further comprises an input sensing component electrically connected to the processor, and the method further comprises: providing, by the input sensing component, an operation signal in response to a user action (Cha, paragraph [0311]; Reference at [0311] discloses the electronic device 1001 may detect at least one of a touch input, a gesture input, or a proximity input); 
-and receiving, by the processor, the operation signal, and based on the operation signal, switching between the stereoscopic display mode, the augmented reality display mode and the dual display mode (Cha, paragraph [0105]; Reference at [0105] discloses the display control module 170 (i.e. processor electrically connected to input sensing component or display) may adjust at least one property of the first display 151 and the second display 152…the display control module 170 may adjust the transparency of the transparent display area 153 to a stage of level 0 to 10. According to an embodiment, according to the relative positions of the first display 151 and the second display 152 , when at least a part of the first display 151 overlaps the transparent display area 153 , the information displayed on the first display 151 can be seen through the transparent display area 153 at least part of it. Display modes interpreted as the different properties for display).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of references cited (PTO-892)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619